DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the request for continued examination filed December 22, 2021, the accompanying information disclosure statement, and the reply filed December 9, 2021 (hereinafter “Reply”).
Claims 1, 8, and 16 are amended.
Claims 5, 7, 11, 13, and 20 are cancelled.
Claims 1-4, 6, 8-10, 12, 14-19, and 21-25 are pending and indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed December 22, 2021 and its contents have been considered.

Allowable Subject Matter
Claims 1-4, 6, 8-10, 12, 14-19, and 21-25  allowed.
The following is an examiner’s statement of reasons for allowance.
Independent claims 1, 8, and 16 recite features for receiving media content via a user device of a user to be published online; automatically identifying one or more elements and associated metadata in the media content using a computer vision technique; using a trained machine learning model, generating one or more hashtags for the media content, wherein the trained machine learning model receives, as input, user characteristic information of the user and the one or more elements automatically identified and provides, as output, the one or more hashtags, each of the one or more hashtags identifying at least a corresponding merchant for a corresponding one of the one or more elements detected in the media content; embedding the one or more hashtags within the media content; publishing the media content with the one or more hashtags for one or more remote users to interact with, the one or more remote users being different than the user that created the media content, wherein once published, a click on the media content visually places the one or more hashtags at an associated location of the corresponding one of the one or more elements inside the media content, each of which when selected, redirects a corresponding one of the one or more remote users to a merchant site of the corresponding merchant; tracking interactions of the one or more remote users with the media content having the one or more hashtags embedded therein to yield a set of statistics, the interactions including at least viewing the media content, clicking on any of the one or more hashtags embedded within the media content, and purchasing a product on the merchant site of the corresponding merchant; and one of generating or updating a user-specific loyalty identifier for the user based on the set of statistics, the user-specific loyalty identifier being a cumulative measure of redeemable value of the user based on at least the interactions of the one or more remote users with the media content, the user-specific loyalty identifier being available as a computer-readable tag on the user device of the user for redemption.
The relevance of Allekotte and Soon-Shiong to the presently-claimed invention are indicated in the prosecution history of this application. 
Swanson et al. (U.S. Pub. No. 2015/0213411 A1) is newly cited. Swanson discloses techniques for collaborative meeting planning. These techniques include an interface in which content can be toggled 
Glazier, Kumar, Davulcu, Elvekrog, Medvedovsky, and Barbosa have been previously cited to further show the state of the art with respect to content analysis and tracking.
The closest art of record, including Allekotte, Soon-Shiong, Swanson, Glazier, Kumar, Davulcu, Elvekrog, Medvedovsky, and Barbosa, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622